Fourth Court of Appeals
                                San Antonio, Texas
                                      March 12, 2019

                                    No. 04-18-00324-CV

                          Madhavan A. PISHARODI, M.D., P.A.,
                                       Appellant

                                             v.

                              UNITED BIOLOGICS, L.L.C,
                                      Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI06067
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
       The appellee’s amended motion for extension of time to file brief is hereby GRANTED.
Time is extended to June 7, 2019.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court